DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims recite that an indicator be configured to convey a fixed property of a camera optical element “visually or by touch”.  In light of the manner in which such indicators are discussed in the specification (see for example ¶0036 and ¶0041 of the specification as filed describing incorporation of printed values or colored regions into tactile features to enable visual identification in addition to identification by touch) it is clear that it would be unreasonable to read these limitations as being an alternative list which could be satisfied by either a tactile feature with no visual feature or a visual feature with no tactile feature.  Instead the most reasonably broad interpretation of the “or” in the limitations is that the conveyance of information visually or by touch does not necessarily have to be able to happen simultaneously (i.e. touch identification may involve the user’s finger covering the features used for visual identification which would render them impossible to see).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to claim 7: The claim indicates that the two or more surface features be configured to be one of the same or different from one another, but two or more items have to be one of the same or different so the claim limitation does change the scope of the claim upon which it depends.
With regard to claim 9: the amendment appears to strike the claim dependency of the claim, making the claim an improper dependent claim.  The claim is being interpreted as though the claim were dependent upon claim 1.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 2, 4, 7, 8, 20, 26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4, 7, 14, and 17 of U.S. Patent No. 11,003,060 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
With regard to claim 1: The patent claim 1 differs from the claimed configuration in that the optical property in the claimed configuration is a “fixed” optical property and the indicator is “disposed on an outer surface” in the claimed invention but “associated with an outer surface” in the patent.  A person having ordinary skill in the art at the time of filing would have found the claimed configuration obvious in light of the patent claims because optical elements for use with a camera are frequently have one or more fixed properties such as focal lengths or maximum apertures for lenses, filter types (e.g. Neutral Density, Circular polarization, UV) and size for optical filters, and manufacturer; and because placing an indicator on an outer surface is the simplest way to have the indicator be “associated” with an outer surface. 
Claims 2, 4, 7, and 8 correspond to patent claims 2, 4, 3, and 7.
With regard to claim 20:  The patent claim 10 differs from the claimed configuration in that the patent claim indicates a system with “an optical element” having an indicator, but the claimed configuration requires a system comprising “more than one optical element” having such an indicator.  A person having ordinary skill in the art at the time of filing would have found the claimed configuration obvious in light of the patent 
With regard to claim 26:  Patent claim 14 differs from the claimed configuration in that the method is a method for determining an optical property while the claimed configuration is a method of selecting an optical element having a fixed optical property (and includes a step of selecting the optical element).  The claimed configuration however would have been obvious to a person having ordinary skill in the art at the time of filing because the logical next step for a photographer upon determining an optical property of a camera optical element is selecting the optical element which the photographer wishes to use.
Claim 28 corresponds to patent claim 17.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,254,634 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1: The patent claim 14 anticipates the claim, as the patent claim indicates that the tactile feature (of patent claim 1) is also visual in nature. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanada (US Patent 3,904,279).
With regard to claim 1: Sanada discloses an optical element for use with a camera (a camera lens) which comprises an indicator 6a disposed on an outer surface of the optical element, the indicator comprising a surface feature configured to convey a fixed property of the camera optical element visually or by touch.  See column 1 lines 47-49 and column 2 lines 35-58 describing how the indicia enables the focal length or aperture of the lens (the fixed property) to be determined either by touch or visually. 
With regard to claim 2: The optical element of Sanada is a lens.
With regard to claim 3: The indicator of Sandia comprises two or more surface features positioned that together convey the fixed property of the camera optical element visually or by touch.  The indicia both is shown as including a plurality of numbers each of which could be reasonably considered to be a surface feature, is disclosed having a plurality of instances of the indicia around the circumference of the lens, is disclosed as having a flat region 6b which aids in effectively interpreting the indicia, is disclosed as incorporating colors into the flat region or the raised numbers to 8 into the indicia to enhance identification (see column 2 lines 39-58).  Each of these features can be reasonably considered to be an additional surface feature which together conveys the fixed property of the camera optical element.
With regard to claim 4: The camera optical element of Sanada is disclosed as having a front surface (the front of the lens, at the end indicated by 7), a rear surface (the rear of the lens, at the end indicated by 1), and side surfaces interposed between the front and rear surfaces (the outer cylindrical surfaces of the lens), with the indicator being disposed on the side surfaces as drawn in Figures 1-5.
With regard to claim 6: Sanada discloses that the surface feature may be either raised a distance above the outer surface or recessed a depth below the outer surface (see column 2 lines 58-63).
With regard to claim 7: The two or more surface features of Sanada are disclosed as being configured either to be the same as one another (in the case where a plurality of the indicia is provided at multiple positions around the circumference of the lens) or different from one another (the flat region 6b is different from the raised region 6a, the colored region is different from the non-colored region, and the additional projection or depression 8 is different from the numerical indicia 6a or the flat region 6b).
With regard to claim 8: The optical element of Sanada comprises an optical body (the lenses within the camera lens body, which interact with light passing through the lens) and a frame disposed over at least a portion of the optical body (cover ring 6
With regard to claim 9: Sanada discloses that the indicator surface feature is other than a numeral (element 8 is a protrusion, depression, or hole per column 2 lines 53-57).
With regard to claim 12: Sanada discloses that the fixed property of the optical element may be an amount of light transmission (see column 3 lines 2-3 disclosing that the indicia may indicate the “f-number” of the lens, which is an indication of the amount of light collecting area, and thus light transmission capability, of the lens relative to the lens focal length).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 20-23 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sanada.
With regard to claim 20: Sanada discloses a system of optical elements for use with a camera (camera lenses each having a particular focal length, in Figures 1, 4, and 5 100mm, 85mm, and 50mm lenses are shown, and in whole the disclosure indicates towards a system of such lenses as the markings discussed in Sanada are only useful if there exist plural lenses to distinguish between) with each optical element having a fixed optical property having a respective different value (focal length), and wherein each optical element comprises an indicator 6a disposed on an outer surface of the optical element, the indicator comprising one or more surface feature configured to convey a fixed property of the camera optical element visually or by touch.  See column 1 lines 47-49 and column 2 lines 35-58 describing how the indicia enables the focal length or aperture of the lens (the fixed property) to be determined either by touch or visually. 
Even if Sanada is considered to not disclose such a system (that is, if Figures 1, 4, and 5 are not considered to be a disclosure of separate lenses of the same system each with different focal lengths) to a person having ordinary skill in the art at the time of filing, such a system would have been obvious to said person having ordinary skill in the art at the time of filing in view of Sanada since the obvious use of the identification scheme of Sanada is to allow a photographer to select and make use of the component that they desire to use from a selection of various components.  Simply put, a photographer has no need to be able to uniquely identify a lens by sight or feel when 
With regard to claim 21: The indicator of Sandia is disclosed as comprising a projection (embossed 6a or protrusion 8, see column 2 line 51-58), a recess (both 6a and 8 are disclosed as being able to be recessed instead of embossed, see column 2 lines 56-62) or a combination thereof (embossed 6a and depression/hole 8).
With regard to claim 22: Sanada discloses that the number of surface features of one optical element differs from the number of surface features of another optical element (the optical element in Figure 1 is shown having three numerals as part of the indicia, while the optical elements of Figures 4 or 5 are shown with two due to the smaller focal length of those lenses).
With regard to claim 23: Sanada discloses that the indicator surface feature is other than numeral (the indicia include both flat portion 6b and protrusion, depression, or hole 8; see column 2 lines 53-57).
With regard to claim 25: Sanada discloses that the indicator for reach different optical elements comprises a different number of surface features that is associated with the different value of the fixed optical property (the 100mm lens has three raised digits – one “1” and two “0”s; the 85mm lens has two raised digits – one “8” and one “5”; and the 55mm lens has two raised digits – two “5”s.  Each of these combinations, distinguished from each other by the count and arrangement of the numerical digits, is distinct from the other and serves to identify the lens).
Alternatively with regard to claim 25, even if the claim scope is narrowly interpreted and each numerical digital cannot be considered to count toward the number 

With regard to claim 26: Sanada discloses a method for selecting an optical element (a camera lens) having a fixed optical property (the focal length or aperture) for use with a camera, the method comprising viewing or feeling an indicator (combination of 6a and 6b, possibly with 8 as well) associated with the camera optical element wherein the indicator comprises one or more surface features disposed along an outer surface of the optical element and selecting the optical element based on the fixed optical properties as conveyed to a user during the step of viewing or feeling.  This is disclosed by Sanada making multiple references to a user being able to identifying the lens by “sight or feel” (see e.g. column 2 line 36) and disclosure relating to the problem solved by the invention (see column 1 lines 29-34) and summary of the invention (see column 1 lines 47-50) making it clear to the reader that the intended use of the lenses of Sanada is to allow a photographer to be able to select a desired lens amount a plurality of lenses based on either sight or touch (such when as reaching into a camera bag with a plurality of lenses within).
Even if Sanada is considered to not disclose such a method to a person having ordinary skill in the art at the time of filing, such method would have been obvious to said person having ordinary skill in the art at the time of filing in view of Sanada since the obvious use of a system allowing a user to uniquely identify components is to use that system to allow a user of the system (in the case of Sanada, a photographer) to select and make use of the component that they desire to use from a selection of various components.
With regard to claim 27: Sanada discloses that indicator one or more of the surface features is other than a numeral (flat region 6b and protrusion/depression/hole 8 are both non-numerals).
With regard to claim 28: Sanada discloses that the step of viewing or feeling comprises determining a quantity or shape of the one or more indicator surface features of the optical element (the shape of the numeric portion 6a or the shape or the protrusion/depression/hole 8 are part of the identifying indicia felt or seen by the user).
With regard to claim 29: The indicator one or more surface features includes projections (embossed 6a or protrusion 8, see column 2 line 51-58), recesses (both 6a and 8 are disclosed as being able to be recessed instead of embossed, see column 2 lines 56-62) or a combination thereof (embossed 6a and depression/hole 8).
With regard to claim 30: Sanada discloses that there are a number of optical elements each having indicators with the indicator of each optical elements comprises a different number (numerical values belonging to 100mm, 85mm, and 50mm lenses shown in each of Figures 1, 4 and 5) or surface features associated with a respective different value of the fixed optical property (in order for the features of Sanada to .

Claims 1, 12, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the Tiffen collection of Neural density filters (see Tiffen.com product listing, http://www.tiffen.com/results.html?search_type_no=741&tablename=filters Archive.org copy dated September 14, 2015 which shows the available filters and Tiffen.com product listing for 105C ND 1.2 Filter at https://web.archive.org/web/20150907195546/http://www.tiffen.com/displayproduct.html?tablename=filters&itemnum=105CND12, Archive.org copy dated September 7, 2015 which shows one of the filters which make up the collection in greater detail, including a high resolution image of the filter in which the features of the filter can be readily viewed), hereafter Tiffen, in view of Sanada.
With regard to claims 1, 12, 20, and 24: Tiffen discloses a system comprising a plurality of optical elements for use with a camera, the optical elements being photographic filters. Each optical element has a fixed optical property having a 
Tiffen does not teach that the indicator is configured to enable a user to determine the fixed optical property of the optical element visually or by touch, instead the indicator seems to only allow for visual determination.
Sanada teaches that it is desirable to configure interchangeably attachable optical elements used in photography (in Sanada the example is an interchangeable lens) with surface features which can be interpreted both visually and by touch.  This enables the user of the optical element (the photographer) to quickly and easily distinguish between such elements in certain situations, such as when the elements are all stored in a camera bag (see column 1 lines 20-35 and 25-50 describing the problem solved, with column 2 lines 33-66 indicating the manner in which the visual and tactile indication is provided).  Of note is that the filters of Tiffen have the same usability impairing properties as the prior art lenses which Sanada identifies in column 1 lines 20-26 and improves upon, namely an identical form factor due to a standardized interface between the filters and the lenses to which they are intended to be mounted.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the filters of the filter system of Tiffen to include an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEON W RHODES, JR/Examiner, Art Unit 2852